DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings of Figs 1-3 were received on 12/1/2021.  These drawings are accepted and entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub 2021/0009060 (Huang).
.Regarding claim 1, Huang discloses a method performed by an apparatus, the method comprising: obtaining or causing the obtaining of sensor information captured by at least one environment sensor of an 
Regarding claim 2, Huang discloses that the determination of whether a collision between the unmanned vehicle and the object is imminent includes determining a probability of the imminent collision occurring at least partly based on the at least one 
Regarding claim 3, Huang discloses that the determination of whether a collision between the unmanned/autonomous vehicle and the object is imminent is performed at least partly based on a decision model obtained by machine learning (See Abstract, and Para [0040]).
Regarding claim 4, Huang discloses that the unmanned/autonomous vehicle comprises a plurality of crash cushions (See Fig 2B and Para [0060]}).
Regarding claim 5, Huang discloses determining, at least partly based on the at least one object parameter, which at least one crash cushion of the plurality of crash cushion is to be triggered.  (See Para [0058-0062]).
Regarding claim 6, Huang discloses that the at least one triggering parameter determines at least one of a triggering time for triggering the at least one crash cushion.  (See Para [0056]).
Regarding claim 7, Huang discloses that the at least one object parameter of the object represents speed of the object and object class (size of the object) of the object (See Para [0039, 0055]).
Regarding claim 8, Huang discloses that the at least one environment sensor of the unmanned/autonomous vehicle is an imaging device (optical sensor), temperature sensor.  (See Para [0016, 0044]).
Regarding claim 9, Huang discloses obtaining or causing the obtaining of vehicle information wherein the vehicle information represents at least one vehicle parameter of the unmanned/autonomous vehicle (sensor data and trajectory prediction model, see 
Regarding claim 10, Huang discloses that the vehicle information is captured by at least one vehicle sensor of the unmanned/autonomous vehicle (See Para [0037]).
Regarding claim 11, Huang discloses that the at least one vehicle parameter represents the trajectory/direction of movement of the unmanned/autonomous vehicle. (See Abstract, Para [0003]).
Regarding claim 12, Huang discloses that the unmanned vehicle is autonomous. (See Para [0037, 0042, 0049]).
Regarding claims 13-15, Huang discloses an apparatus (autonomous vehicle) and a non-transitory computer readable storage medium in which computer program code is stored which causes the apparatus to perform when executed by a processor 500 (See Fig 5, see Para [0082 and 0092]); obtaining or causing the obtaining of sensor information captured by at least one environment sensor of an unmanned/autonomous vehicle, wherein the sensor information represents at least one object parameter of an object that is moving relative to the unmanned/autonomous vehicle (See Para [0004]), wherein the unmanned/autonomous vehicle participates in traffic on land in pedestrian areas and wherein the object is a vehicle or an object in an environment of the unmanned/autonomous vehicle (See Para [0002, 0006, 0017]), determining at least partly based on the at least one object parameter, whether a collision between the 
Regarding claim 16, Huang discloses that the determination of whether a collision between the unmanned vehicle and the object is imminent includes determining a probability of the imminent collision occurring at least partly based on the at least one object parameter. (via the trajectory of the autonomous vehicle with respect to the other vehicle or pedestrian, see Para [0028, 0037]).
Regarding claim 17, Huang discloses that the determination of whether a collision between the unmanned/autonomous vehicle and the object is imminent is performed at least partly based on a decision model obtained by machine learning (See Abstract, and Para [0040]).
Regarding claim 18, Huang discloses that the unmanned/autonomous vehicle comprises a plurality of crash cushions.  (See Fig 2B and Para [0060]).

Regarding claim 20, Huang discloses that the at least one object parameter of the object represents speed of the object and object class (size of the object) of the object (See Para [0039, 0055]).
Regarding claim 21, Huang discloses that the at least one memory and the computer program code with the at least one processor are further configured to cause the apparatus at least to perform: obtaining or causing the obtaining of vehicle information wherein the vehicle information represents at least one vehicle parameter of the unmanned/autonomous vehicle (sensor data and trajectory prediction model, see Para [0008 and 0015]), and wherein the determination of whether a collision between the unmanned vehicle and the object is imminent is at least partly based on the at least one vehicle parameter and/or the determination of the at least one triggering parameter for the triggering of the at least one crash cushion of the unmanned vehicle is at least partly based on the at least one vehicle parameter. (See Para [0037]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616